
	

114 HR 1790 IH: Corporate Tax Dodging Prevention Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1790
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Ms. Schakowsky introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the treatment of foreign corporations, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Corporate Tax Dodging Prevention Act. 2.Deferral of Active Income of Controlled Foreign CorporationsSection 952 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
			
				(e)Special Application of Subpart
 (1)In generalFor taxable years beginning after December 31, 2015, notwithstanding any other provision of this subpart, the term subpart F income means, in the case of any controlled foreign corporation, the income of such corporation derived from any foreign country.
 (2)Applicable rulesRules similar to the rules under the last sentence of subsection (a) and subsection (d) shall apply to this subsection..
		3.Modifications of foreign tax credit rules applicable to large integrated oil companies which are
			 dual capacity taxpayers
 (a)In generalSection 901 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:
				
					(n)Special rules relating to large integrated oil companies which are dual capacity taxpayers
 (1)General ruleNotwithstanding any other provision of this chapter, any amount paid or accrued by a dual capacity taxpayer which is a large integrated oil company to a foreign country or possession of the United States for any period shall not be considered a tax—
 (A)if, for such period, the foreign country or possession does not impose a generally applicable income tax, or
 (B)to the extent such amount exceeds the amount (determined in accordance with regulations) which— (i)is paid by such dual capacity taxpayer pursuant to the generally applicable income tax imposed by the country or possession, or
 (ii)would be paid if the generally applicable income tax imposed by the country or possession were applicable to such dual capacity taxpayer.
								Nothing in this paragraph shall be construed to imply the proper treatment of any such amount not
 in excess of the amount determined under subparagraph (B).(2)Dual capacity taxpayerFor purposes of this subsection, the term dual capacity taxpayer means, with respect to any foreign country or possession of the United States, a person who— (A)is subject to a levy of such country or possession, and
 (B)receives (or will receive) directly or indirectly a specific economic benefit (as determined in accordance with regulations) from such country or possession.
 (3)Generally applicable income taxFor purposes of this subsection— (A)In generalThe term generally applicable income tax means an income tax (or a series of income taxes) which is generally imposed under the laws of a foreign country or possession on income derived from the conduct of a trade or business within such country or possession.
 (B)ExceptionsSuch term shall not include a tax unless it has substantial application, by its terms and in practice, to—
 (i)persons who are not dual capacity taxpayers, and (ii)persons who are citizens or residents of the foreign country or possession.
 (4)Large integrated oil companyFor purposes of this subsection, the term large integrated oil company means, with respect to any taxable year, an integrated oil company (as defined in section 291(b)(4)) which—
 (A)had gross receipts in excess of $1,000,000,000 for such taxable year, and (B)has an average daily worldwide production of crude oil of at least 500,000 barrels for such taxable year..
			(b)Effective date
 (1)In generalThe amendments made by this section shall apply to taxes paid or accrued in taxable years beginning after the date of the enactment of this Act.
 (2)Contrary treaty obligations upheldThe amendments made by this section shall not apply to the extent contrary to any treaty obligation of the United States.
				4.Reinstitution of per country foreign tax credit
 (a)In generalSubsection (a) of section 904 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)LimitationThe amount of the credit in respect of the tax paid or accrued to any foreign country or possession of the United States shall not exceed the same proportion of the tax against which such credit is taken which the taxpayer's taxable income from sources within such country or possession (but not in excess of the taxpayer's entire taxable income) bears to such taxpayer's entire taxable income for the same taxable year..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015. 5.Treatment of foreign corporations managed and controlled in the United States as domestic corporations (a)In generalSection 7701 of the Internal Revenue Code of 1986 is amended by redesignating subsection (p) as subsection (q) and by inserting after subsection (o) the following new subsection:
				
					(p)Certain corporations managed and controlled in the United States treated as domestic for income tax
 (1)In generalNotwithstanding subsection (a)(4), in the case of a corporation described in paragraph (2) if— (A)the corporation would not otherwise be treated as a domestic corporation for purposes of this title, but
 (B)the management and control of the corporation occurs, directly or indirectly, primarily within the United States,
							then, solely for purposes of chapter 1 (and any other provision of this title relating to chapter
			 1), the corporation shall be treated as a domestic corporation.(2)Corporation described
 (A)In generalA corporation is described in this paragraph if— (i)the stock of such corporation is regularly traded on an established securities market, or
 (ii)the aggregate gross assets of such corporation (or any predecessor thereof), including assets under management for investors, whether held directly or indirectly, at any time during the taxable year or any preceding taxable year is $50,000,000 or more.
 (B)General exceptionA corporation shall not be treated as described in this paragraph if— (i)such corporation was treated as a corporation described in this paragraph in a preceding taxable year,
 (ii)such corporation— (I)is not regularly traded on an established securities market, and
 (II)has, and is reasonably expected to continue to have, aggregate gross assets (including assets under management for investors, whether held directly or indirectly) of less than $50,000,000, and
 (iii)the Secretary grants a waiver to such corporation under this subparagraph. (C)Exception from gross assets testSubparagraph (A)(ii) shall not apply to a corporation which is a controlled foreign corporation (as defined in section 957) and which is a member of an affiliated group (as defined section 1504, but determined without regard to section 1504(b)(3)) the common parent of which—
 (i)is a domestic corporation (determined without regard to this subsection), and (ii)has substantial assets (other than cash and cash equivalents and other than stock of foreign subsidiaries) held for use in the active conduct of a trade or business in the United States.
								(3)Management and control
 (A)In generalThe Secretary shall prescribe regulations for purposes of determining cases in which the management and control of a corporation is to be treated as occurring primarily within the United States.
 (B)Executive officers and senior managementSuch regulations shall provide that— (i)the management and control of a corporation shall be treated as occurring primarily within the United States if substantially all of the executive officers and senior management of the corporation who exercise day-to-day responsibility for making decisions involving strategic, financial, and operational policies of the corporation are located primarily within the United States, and
 (ii)individuals who are not executive officers and senior management of the corporation (including individuals who are officers or employees of other corporations in the same chain of corporations as the corporation) shall be treated as executive officers and senior management if such individuals exercise the day-to-day responsibilities of the corporation described in clause (i).
 (C)Corporations primarily holding investment assetsSuch regulations shall also provide that the management and control of a corporation shall be treated as occurring primarily within the United States if—
 (i)the assets of such corporation (directly or indirectly) consist primarily of assets being managed on behalf of investors, and
 (ii)decisions about how to invest the assets are made in the United States.. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning on or after the date which is 2 years after the date of the enactment of this Act.
			6.Restrictions on deduction for interest expense of members of financial reporting groups with excess
			 domestic indebtedness
 (a)In generalSection 163 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:
				
					(n)Restriction on deduction for interest expense of members of financial reporting groups with excess
			 domestic indebtedness
 (1)In generalIn the case of any corporation which is a member of an applicable financial reporting group the common parent of which is a foreign corporation, the deduction allowed under this chapter for interest paid or accrued by the corporation during the taxable year shall not exceed the applicable limitation for the taxable year.
 (2)CarryforwardAny amount disallowed under paragraph (1) for any taxable year shall be treated as interest paid or accrued in the succeeding taxable year.
 (3)Applicable limitationFor purposes of this subsection— (A)In generalThe applicable limitation with respect to a taxpayer for any taxable year is the sum of—
 (i)the greater of— (I)the taxpayer’s allocable share of the applicable financial reporting group’s net interest expense for the taxable year, or
 (II)10 percent of the taxpayer’s adjusted taxable income for the taxable year, plus (ii)the excess limitation carryforwards to the taxable year from any preceding taxable year.
 (B)Limitation not less than includible interestThe applicable limitation under subparagraph (A) for any taxable year shall not be less than the amount of interest includible in the gross income of the taxpayer for the taxable year.
 (C)Excess limitation carryforwardIf the applicable limitation of a taxpayer for any taxable year (determined without regard to carryforwards under subparagraph (A)(ii)) exceeds the interest paid or accrued by the taxpayer during the taxable year, such excess shall be an excess limitation carryforward to the 1st succeeding taxable year and the 2nd and 3rd succeeding taxable years to the extent not previously taken into account under this paragraph.
 (4)Allocable share of net interest expenseFor purposes of this subsection— (A)In generalA taxpayer’s allocable share of an applicable financial reporting group’s net interest expense for any taxable year shall be the amount (not less than zero) which bears the same ratio to such net interest expense as—
 (i)the net earnings of the taxpayer, bears to (ii)the aggregate net earnings of all members of the applicable financial reporting group.
 (B)Net earningsThe term net earnings means, with respect to any taxpayer, the earnings of the taxpayer— (i)computed without regard to any reduction allowable for—
 (I)net interest expense, (II)taxes, or
 (III)depreciation, amortization, or depletion, and (ii)computed with such other adjustments as the Secretary may by regulations prescribe.
 (C)Burden on taxpayerIf a taxpayer elects not to compute its allocable share, or fails to establish to the satisfaction of the Secretary the amount of its allocable share, for any taxable year, the allocable share shall be zero.
 (5)Net interest expense and net earnings determinationsFor purposes of this subsection— (A)Net interest expenseAny determination of net interest expense for any taxable year shall be made—
 (i)on the basis of the applicable financial statement of the applicable financial reporting group for the last financial reporting year ending with or within the taxable year, and
 (ii)under United States tax principles. (B)Net earningsAny determination of net earnings for any taxable year shall be made on the basis of the applicable financial statement of the applicable financial reporting group for the last financial reporting year ending with or within the taxable year.
 (C)Applicable financial statementThe term applicable financial statement means a statement for financial reporting purposes which is made on the basis of— (i)generally accepted accounting principles,
 (ii)international financial reporting standards, or (iii)any other method specified by the Secretary in regulations.
								A statement under clause (ii) or (iii) may be used as an applicable financial statement by a group
 only if there is no statement of the group under any preceding clause.(6)Applicable financial reporting groupFor purposes of this subsection— (A)In generalThe term applicable financial reporting group means, with respect to any corporation, a group of which such corporation is a member and which files an applicable financial statement.
 (B)Exception for groups with minimal domestic net interest expenseSuch term shall not include a group if the aggregate net interest expense for which a deduction is allowable to all members of the group under this chapter (determined without regard to this subsection or any other limitation on deductibility of interest under this chapter) is less than $5,000,000.
 (C)Exception for certain financial entitiesA corporation which is described in section 864(f)(4)(B), or is treated as described in section 864(f)(4)(B) by reason of paragraph (4)(C) or (5)(A) of section 864(f) (without regard to whether an election is made under such paragraph (5)(A)), shall not be treated as a member of an applicable financial reporting group of which it is otherwise a member and this subsection shall not apply to such corporation.
 (7)Other definitions and rulesFor purposes of this subsection— (A)Adjusted taxable incomeThe term adjusted taxable income has the meaning given such term by subsection (j)(6)(A).
 (B)Net interest expenseThe term net interest expense has the meaning given such term by subsection (j)(6)(B). (C)Treatment of affiliated groupAll members of the same affiliated group (within the meaning of section 1504(a)) shall be treated as 1 taxpayer.
 (8)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this section, including regulations providing—
 (A)for the coordination of the application of this subsection and other provisions of this chapter relating to the deductibility of interest,
 (B)for the waiver of certain adjustments required under United States tax principles in appropriate cases for purposes of applying this subsection,
 (C)for the determination of which financial institutions are eligible for the exception from membership in an applicable financial reporting group under paragraph (6)(C) and the application of this subsection to the other members of the group which are not so excepted, and
 (D)for the application of this subsection in the case of pass thru entities and for the treatment of pass thru entities as corporations in cases where necessary to prevent the avoidance of the purposes of this subsection..
 (b)Coordination with limitation on related party indebtednessParagraph (2) of section 163(j) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (D)Coordination with limitation on excess domestic indebtednessThis subsection shall not apply to any corporation for any taxable year to which subsection (n) applies to such corporation..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 7.Modifications to rules relating to inverted corporations (a)In generalSubsection (b) of section 7874 of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(b)Inverted corporations treated as domestic corporations
 (1)In generalNotwithstanding section 7701(a)(4), a foreign corporation shall be treated for purposes of this title as a domestic corporation if—
 (A)such corporation would be a surrogate foreign corporation if subsection (a)(2) were applied by substituting 80 percent for 60 percent, or
 (B)such corporation is an inverted domestic corporation. (2)Inverted domestic corporationFor purposes of this subsection, a foreign corporation shall be treated as an inverted domestic corporation if, pursuant to a plan (or a series of related transactions)—
 (A)the entity completes after May 8, 2014, the direct or indirect acquisition of— (i)substantially all of the properties held directly or indirectly by a domestic corporation, or
 (ii)substantially all of the assets of, or substantially all of the properties constituting a trade or business of, a domestic partnership, and
 (B)after the acquisition, more than 50 percent of the stock (by vote or value) of the entity is held— (i)in the case of an acquisition with respect to a domestic corporation, by former shareholders of the domestic corporation by reason of holding stock in the domestic corporation, or
 (ii)in the case of an acquisition with respect to a domestic partnership, by former partners of the domestic partnership by reason of holding a capital or profits interest in the domestic partnership.
 (3)Exception for corporations with substantial business activities in foreign country of organizationA foreign corporation described in paragraph (2) shall not be treated as an inverted domestic corporation if after the acquisition the expanded affiliated group which includes the entity has substantial business activities in the foreign country in which or under the law of which the entity is created or organized when compared to the total business activities of such expanded affiliated group. For purposes of subsection (a)(2)(B)(iii) and the preceding sentence, the term substantial business activities shall have the meaning given such term under regulations in effect on May 8, 2014, except that the Secretary may issue regulations increasing the threshold percent in any of the tests under such regulations for determining if business activities constitute substantial business activities for purposes of this paragraph..
			(b)Conforming amendments
 (1)Clause (i) of section 7874(a)(2)(B) of the Internal Revenue Code of 1986 is amended by striking after March 4, 2003, and inserting after March 4, 2003, and before May 9, 2014,. (2)Subsection (c) of section 7874 of such Code is amended—
 (A)in paragraph (2)— (i)by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B), and
 (ii)by inserting or (b)(2)(A) after (a)(2)(B)(i) in subparagraph (B), (B)in paragraph (3), by inserting or (b)(2)(B), as the case may be, after (a)(2)(B)(ii),
 (C)in paragraph (5), by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B), and (D)in paragraph (6), by inserting or inverted domestic corporation, as the case may be, after surrogate foreign corporation.
 (c)Effective dateThe amendments made by this section shall apply to taxable years ending after May 8, 2014.  